DETAILED ACTION
	Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/20 has been considered by the examiner.

Drawings
The drawings were received on 4/8/20.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 7,395,471. Although the claims at the limitations of claims 1 and 2 are fully contained within the patented claims 1 and 4.
See table below:

16843535
U.S. Patent No. 7,395,471
1. An integrated circuit comprising: (a) core circuitry; 

(b) tap domain circuitry coupled to the core circuitry, the tap domain circuitry including 
a test data input, 
a test data output, 
a test clock input, 
a test mode select input, and 



control outputs; and 




















(c) auxiliary circuitry separate from the tap domain circuitry, 



the auxiliary circuitry including analog circuitry and having an auxiliary input, an auxiliary output, and a control input coupled to the control outputs.



A TAP domain comprising: 


A. a test data input; 
B. a test data output; 
C. a test clock input; 
D. a test mode select input; 
E. a serial instruction register having a serial data input connected to the test data input, a serial data output, an instruction register control bus output, and a control bus input; 
F. a serial data register having a serial data input connected to the test data input, a serial data output, and a control input connected to the instruction register control bus output; G. multiplexer circuitry coupling the serial data output of the instruction register and the serial data output of the data register to the test data output, and having a control input; 
H. TAP control circuitry having a clock input connected to the test clock input, a mode select input connected to the test mode select input, and a TAP control bus output connected to the control bus input of the instruction register and the control input of the multiplexer circuitry; 
I. at least one auxiliary interface terminal separate from the test data input, the test data output, the test clock input, and the test mode select input; and 
J. auxiliary circuitry having a data input coupled to the test data input, a data  an auxiliary lead coupled to the at least one auxiliary interface terminal, instruction register control terminals connected to the instruction register control bus output, and TAP control bus terminals connected to the TAP control bus output.

4. The TAP domain of claim 1 in which the auxiliary circuitry is an analog test circuit.

(claim 1)
H. TAP control circuitry having a clock input connected to the test clock input, a mode select input connected to the test mode select input, and a TAP control bus output connected to the control bus input of the instruction register and the control input of the multiplexer circuitry; 



Therefore it would have been obvious to a person having ordinary skill in the art, given the patented claims, to implement the present claims.

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marinissen et al. "A structured and scalable mechanism for test access to embedded reusable cores," teach a test access mechanism for embedded reusable cores. The test access mechanism supports a wide variety of core tests, including function test, scan test, memory test, built-in self test, IDDQ test, etc. It does not rely on assumptions about 

U.S. Patent 6,378,090 to Bhattacharya teaches a JTAG test access port and at least one testable embedded core circuit having its own JTAG compliant second test access port. A test access port controller and a programmable switch control testing of the electronic circuit. An internal state in the test access port controller controls the switch state of the programmable switch.

U.S. Pub 2003/0093730 to Halder et al. teaches systems and methods for digital-based, standards-compatible, testing of analog circuits embedded inside integrated circuits. In this regard, one such system can be broadly described by a test stimulus generator that transmits a binary-level test-stimulus signal into an analog circuit located inside an integrated circuit; a converter that converts an analog output signal from the analog circuit into a digital output signal; a boundary-scan register chain that transmits the digital output signal out of the integrated circuit, and a test equipment that receives the digital output signal using the IEEE 1149.1 boundary-scan standard and analyzes the digital output signal to compute one or more specifications of the analog circuit located inside the integrated circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111